                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Michael Hunter,                                       File No. 21-cv-742 (ECT/HB)

             Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Mayo Clinic and Shaina Archer,

           Defendants.
________________________________________________________________________

      Magistrate Judge Hildy Bowbeer issued a Report and Recommendation on April

16, 2021. ECF No. 8. No party has objected to that Report and Recommendation, and it

is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73

F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of

the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.     The Report and Recommendation [ECF No. 8] is ACCEPTED;

      2.     Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT

PREJUDICE;

      3.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

[ECF No. 2] is DENIED AS MOOT; and
      4.    Plaintiff’s motion seeking a temporary restraining order and/or a preliminary

injunction [ECF No. 3] is DENIED AS MOOT.

              LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: May 10, 2021                    s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court
